NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                           JUN 20 2017
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
JEFF KIMANI WAIKAO,                              No.   13-72642

              Petitioner,                        Agency No. A089-703-276

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted June 15, 2017**
                                Seattle, Washington

Before: BYBEE, M. SMITH, and CHRISTEN, Circuit Judges.

      Jeff Kimani Waikao, a native and citizen of Kenya, petitions for review of a

final order of removal from the Board of Immigration Appeals (BIA). The BIA

dismissed Waikao’s appeal of an immigration judge’s (IJ) order denying his


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
applications for asylum, withholding of removal, and relief under the Convention

Against Torture (CAT). We have jurisdiction under 8 U.S.C. § 1252, and we deny

the petition.

       The BIA provided specific, cogent reasons for its adverse credibility finding

by relying on the numerous inconsistencies between Waikao’s declaration and his

testimony. See Lai v. Holder, 773 F.3d 966, 970 (9th Cir. 2014). Waikao has not

shown “that the record compels a different interpretation [of his testimony],” and

this “is fatal to [his] challenge to the adverse credibility determination.” Garcia v.

Holder, 749 F.3d 785, 790–91 (9th Cir. 2014). Even if we credited Waikao’s

testimony, substantial evidence supports the BIA’s determination that Waikao is

ineligible for the relief he seeks. The unfulfilled threats Waikao alleges do not rise

to the level of persecution. See Hoxha v. Ashcroft, 319 F.3d 1179, 1182 (9th Cir.

2003) (unfulfilled threats that ethnic Albanian would be harmed or killed unless he

left Serbia constituted “harassment rather than persecution”). Nor has Waikao

shown a well-founded fear of future persecution. See Mgoian v. INS, 184 F.3d
1029, 1035 n.4 (9th Cir. 1999). Waikao did not establish that it is more likely than

not that he would be subject to persecution or torture if returned to Kenya. See

Wakkary v. Holder, 558 F.3d 1049, 1060, 1068 (9th Cir. 2009).

       PETITION DENIED.


                                           2